IN THE SUPREME COURT OF THE STATE OF NEVADA


                    MONIER RAHALL, AN INDIVIDUAL;         No. 67812
                    TYCHE, LLC, A NEVADA LIMITED
                    LIABILITY COMPANY; AND TYCHE
                    ENTERTAINMENT, LLC, A NEVADA
                   LIMITED LIABILITY,
                                        Appellants,
                                    vs.                     FILED
                   JOHN LYNCH, AS TRUSTEE OF THE
                   JOHN LYNCH AND KELLIE FUHR                MAY 2 4 2016
                    FAMILY TRUST, MEMBER OF TYCHE            TRACE K. LINDEMAN
                                                          CLERK OF SUPREME COURT
                   ENTERTAINMENT, LLC; KELLIE
                                                               DEPUTy CLERK
                   FUHR, AS TRUSTEE OF THE JOHN
                   LYNCH AND KELLIE FUHR FAMILY
                   TRUST, MEMBER OF TYCHE
                   ENTERTAINMENT, LLC; BRENT
                   FUHR, AN INDVIDUAL AND MEMBER
                   OF TYCHE ENTERTAINMENT, LLC;
                   YEHIA AWADA, AN INDIVIDUAL;
                   JOHN LYNCH, JR., AS TRUSTEE FOR
                   THE LYNCH TRUST DATED AUGUST
                   26, 1997; JULIE LYNCH; MICHAEL
                   LYNCH; PAT LYNCH, AN
                   INDIVIDUAL; VICKI LYNCH, AN
                   INDIVIDUAL; GLENN OHNO, AN
                   INDVIDUAL; TIFFANY OHNO, AN
                   INDIVIDUAL; CHRISTINA ORTIZ, AN
                   INDIVIDUAL; STEPHEN ORTIZ, AN
                   INDIVIDUAL; KEN SHIPALESKY;
                   ARLENE SHIPALESKY; AND
                   LEIGHANN WOLKOWSKI, AN
                   INDIVIDUAL,
                                     Respondents.




 SUPREME COURT
              OF
       NEVADA


CLERK'S ORDER

 f 0)- TY47
                                                                       )10,- 162 77
                                      ORDER DISMISSING APPEAL
                            Cause appearing, appellants' motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.



                                                          TRACE K LINDE N

                                                          BY:
                                                                          le
                                                          CLERK OF THE SUPREME COURT




                 cc:   Hon. James Crockett, District Judge
                       James Jimmerson, Settlement Judge
                       Lewis Roca Rothgerber Christie LLP/Las Vegas
                       Michael M. Later
                       Kung & Brown
                       Jerimy Kirschner & Associates, P.C.
                       The Law Offices of Patrick Driscoll, LLC
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER
                                                     2
 coH947